Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 24, 2020

                                      No. 04-20-00445-CV

                                 Jimmy and Cherly WILLIAMS,
                                          Appellants

                                                 v.

       GUADALUPE-BLANCO RIVER AUTHORITY and its Officers and Directors,
                              Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 19-2054-CV
                       The Honorable Stephen B. Ables, Judge Presiding


                                         ORDER

        In this accelerated appeal, the reporter’s record was due on September 21, 2020. See
TEX. R. APP. P. 35.1(b). After the due date, court reporter Cynthia S. Hyatt filed a notification of
late record. She requested an extension of time to file the reporter’s record until October 1,
2020.
        The request is GRANTED. The reporter’s record is due on October 1, 2020. See id. R.
35.3(c) (limiting an extension in an accelerated appeal to ten days).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court